DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14 have been cancelled. Claims 15-34 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2021; 09/20/2021 s in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 23-24, 26-29, 31-32, 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarc (US 20170172675 A1).

Regarding claim 15, Jarc teaches a method for robotic surgical device control, comprising: 
displaying an image of a surgical site obtained from a patient image capture device coupled to a robotic arm ([0024] FIG. 5 is an example of a 3D image display of the surgeon's console showing a 3D image of a surgical site with a 3D coordinate system according to one embodiment of the present disclosure. [0052] several arms that support surgical tools (including portions of the image capture system 18).); 
identifying a location of at least a part of a user in an image obtained from the user image capture device (At step 218, the left and right eye trackers 204a, 204b of the eye tracking unit 200 observe and measure an eye characteristic (e.g., a characteristic reflective of eye gaze) of the user U. In some embodiments, the eye trackers 204a, 204b measure the eye gazes of each eye of the user relative to the image frame 165 [0082] Fig. 2C in the first plane coordinates); 
operating in a first mode by adjusting a three-dimensional aspect of the image displayed on an autostereoscopic display, based on the identified location ([0192] At process 860, the teleoperational medical system 10 captures the second image based on the instruction received at process 858 and the gaze point of the surgeon tracked at process 856. In some embodiments, the second image may be captured by a second imaging module using the instruction and the gaze point information received by the control unit 210. In some embodiments, the position and orientation of the second imaging module can be adjusted accordingly by the image processing system 800 shown in FIG. 7A to capture the second image. In other embodiments, the desired second image is obtained through digital processing without optical manipulation of the second imaging module. In some embodiments, both optical and digital manipulations are used to achieve the desired second image.); and 
operating in a second mode by moving the robotic arm coupled to the patient image capture device based on a relationship between the identified location and the image of the surgical site (The embodiments disclosed herein may be configured to automatically move the imaging device in the direction of the user's eye gaze to continuously keep the user's desired field of view (e.g., a target surgical site) on the display without the user having to manually change the position or viewing angle of the imaging device [0066]).

Regarding claim 23, Jarc teaches the method of claim 15, further comprising determining whether an eye gaze of the user is held at the location for a time period that is greater than a threshold time period (the surgeon may stare at the location, so that the eye tracking unit 200 captures the surgeon's 3D gaze point and determines the 3D coordinate values using the method 300. [0099]), and in response to the eye gaze being held for the time period that is greater than the threshold time period, moving the robotic arm and the patient image capture device (The servo controller(s) may also transmit signals instructing teleoperational assembly 12 to move the medical instrument system(s) 14 which extend into an internal surgical site within the patient body via openings in the body. [0049])

Regarding claim 24, Jarc teaches the method of claim 15, further comprising: 
detecting an input to move the patient image capture device; determining a change in the identified location ([0041] The present disclosure relates generally to using eye tracking systems to observe and measure characteristics of a user's eyes (e.g., eye gaze tracking) during the use of teleoperational medical systems and/or instruments used in a variety of medical procedures); 
determining a head position and/or velocity, based on the change in the identified location (other sensors that can detect movement of the surgeon's head [0058]); and 
determining at least one of a head tilt, a head orientation, or a head roll, based on the determined head position and/or velocity (other sensors that can detect movement of the surgeon's head [0058])

Regarding claim 26, Jarc teaches the method of claim 15, further comprising performing both the first mode and the second mode concurrently (modes identified in [0192] and [0066]; steps described with respect to one embodiment may be combined with the features, components, and/or steps described with respect to other embodiments of the present disclosure [0038].)..

Regarding claim 27, Jarc teaches the method of claim 15, further comprising performing the first mode and the second mode separately (modes identified in [0192] and [0066]; steps described with respect to one embodiment may be combined with the features, components, and/or steps described with respect to other embodiments of the present disclosure [0038].). 

Regarding claim 28, Jarc teaches a method of operating a robotic surgical system, comprising: 
detecting a change of a location of an eye gaze of a user relative to an autostereoscopic display ([0198] At process 906, the eye tracking system 200 of FIG. 2C tracks and interprets the surgeon's eye gaze point. The eye gaze information may include a 3D location of the surgeon's gaze point.); 
moving a robotic arm along with a patient image capture device based on the detected change of the location of the eye gaze (automatically move the imaging device in the direction of the user's eye gaze to continuously keep the user's desired field of view (e.g., a target surgical site) on the display without the user having to manually change the position or viewing angle of the imaging device. [0066]); 
determining whether the detected change of the location of the eye gaze is outside of a first predetermined range of distances from a predetermined location ([0203] At process 910 of method 900, the size of the predetermined eye tracking threshold region 935 of the surgeon (e.g., the current user) is compared to the size of the virtually magnified region); and 
determining whether the detected change of the location of the eye gaze is outside of a second predetermined range of distances that is greater than the first predetermined range of distances ([0206] At process 911, the eye gaze processor 206 and/or the processors of the control unit 210 query whether the magnified region 930 lies within the primary image [0206]).

Regarding claim 29, Jarc teaches the method of claim 28, further comprising providing a notification to the user in response to the determination of the detected change of location of the eye gaze being outside of the second predetermined range of distances (For example, if the eye tracking system 200 detects abnormal and/or uncharacteristic eye movement behavior for the surgeon, a warning may be sent by the system 200 to the surgeon (e.g., via the display 816) requesting a recalibration process or the surgeon may be advised to halt the current working session [0202].).

Regarding claim 31, Jarc teaches the method of claim 28, wherein the second predetermined range of distances includes distances that are outside of an outer perimeter of an image of a surgical site displayed on the autostereoscopic display, and wherein the notification includes an audible or visual indication that the eye gaze of the user is outside of the outer perimeter of the image of the surgical site displayed on the autostereoscopic display ([0115] In some embodiments, as described above, the surgeon's 3D gaze point location captured by the eye tracking unit 200 may also be used to monitor the performance and/or condition of the surgeon and provide a warning should a drop in that performance and/or condition be indicated.).

Regarding claim 32, Jarc teaches the method of claim 28, further comprising providing a notification to the user in response to the determination of the detected change of the location of the eye gaze being outside of the second predetermined range of distances for longer than a threshold period of time ([0115] In some embodiments, as described above, the surgeon's 3D gaze point location captured by the eye tracking unit 200 may also be used to monitor the performance and/or condition of the surgeon and provide a warning should a drop in that performance and/or condition be indicated. When the surgeon's eye gaze has been directed elsewhere for a specified period of time, the surgical instrument may be deactivated. [0068]).

Regarding claim 34, Jarc teaches the method of claim 28, further comprising determining whether an eye gaze of the user is held at the location for a time period that is greater than a threshold time period (the surgeon may stare at the location, so that the eye tracking unit 200 captures the surgeon's 3D gaze point and determines the 3D coordinate values using the method 300. [0099]), and in response to the eye gaze being held for the time period that is greater than the threshold time period, moving the robotic arm and the patient image capture device (The servo controller(s) may also transmit signals instructing teleoperational assembly 12 to move the medical instrument system(s) 14 which extend into an internal surgical site within the patient body via openings in the body. [0049])

Claims 16-19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jarc in view of Krah (US 20080068372 A1).
Regarding claim 16, Jarc teaches the method of claim 15.  Jarc does not teach the following limitations, however, in an analogous art, Krah teaches wherein the autostereoscopic display is configured to include a plurality of pixels including even pixel columns and odd pixel columns, each pixel column is disposed below a corresponding vertical lens of a plurality of vertical lenses, the vertical lenses corresponding to the even pixel columns being configured to permit the even pixel columns to be perceptible by a first eye of the user, and the vertical lenses corresponding to the odd pixel columns being configured to permit the odd pixel columns to be perceptible by a second eye of the user, the part of the user including the first and second eyes of the user, the method further comprising adjusting the image displayed on the autostereoscopic display by adjusting one or more pixels of the plurality of pixels (a fine vertical grating or lenticular lens array is placed in front of a display screen. When the observer's eyes remain fixed at a certain location in space, each eye can only view one set of display pixels (even or odd) through the grating or lens array, and not the other set. This geometry can then ensure that each eye sees only its own respective image, corresponding to the set of pixels that display that distinct view of the image. The two image views, seen individually by the respective right and left eyes of the viewer, are configured so that the human visual system interprets the separately viewed images concurrently as a single 3D image [0016].).
It would have been obvious for a person of ordinary skill in the art to take the teachings of Krah and apply them to Jarc. One would be motivated as such as simultaneous viewing in which each viewer could be presented with a uniquely customized autostereoscopic 3D image that could be entirely different from that being viewed simultaneously by any of the other viewers present, all within the same viewing environment, and all with complete freedom of movement (Krah: [0020]).

Regarding claim 17, Jarc in view of Krah teach the method of claim 16. Krah teaches adjusting the more or more pixels displayed on the autostereoscopic display for improved perception by the user based, in part, on the identified location of the first eye of the user and the identified location of the second eye of the user (programming the projector 122 to project to unique pixel locations X.sub.L and X.sub.R associated with particular respective deflection angles (e.g., the angles for projecting to the respective left and right eyes 208 and 210 of the observer 132), [0065]).
The same motivation used to combine Jarc in view of Krah in claim 16 is applicable.

Regarding claim 18,  Jarc in view of Krah teach the method of claim 17. Jarc teaches detecting a location of an eye gaze of the user based on the locations of the first eye and the second eye ([0190] At process 856, the eye tracking system 200 tracks the surgeon's eye gaze point relative to the display of the first image. For example, when the first image is displayed on the left and right eye image displays 202a, 202b, the eye tracking system of FIG. 2C may determine the surgeon's eye gaze relative to the first image.); 
detecting a change of the location of the eye gaze of the user to another location ([0198] At process 906, the eye tracking system 200 of FIG. 2C tracks and interprets the surgeon's eye gaze point. The eye gaze information may include a 3D location of the surgeon's gaze point. The eye gaze information can be provided to the control unit 210 as discussed with reference to process 956 in FIG. 8B.); and 
moving the robotic arm and the patient image capture device based on the relationship between the location of the eye gaze and the surgical site image (The embodiments disclosed herein may be configured to automatically move the imaging device in the direction of the user's eye gaze to continuously keep the user's desired field of view (e.g., a target surgical site) on the display without the user having to manually change the position or viewing angle of the imaging device [0066]).

Regarding claim 19,  Jarc in view of Krah teach the method of claim 18. Jarc teaches in response to the detected change of the location of the eye gaze of the user, calculating a velocity magnitude and direction at which to move the robotic arm in the image of the surgical site (During the measurement process, since both displacement (e.g., |PQ.sub.1|) and time (e.g., t.sub.1) are captured between any two moving points, the velocity (v.sub.i) of the gaze point moving between any two points may also be calculated. An average velocity (v) may be further calculated at the completion of the measurement process. The average velocity (v) may be then used to calculate the time t.sub.i for the current user to move his or her gaze point from the initial point (e.g., Q.sub.0) to the target point (e.g., P). [0112]).

Regarding claim 21,  Jarc in view of Krah teach the method of claim 18. Jarc teaches wherein detecting the change of the location of the eye gaze of the user further includes determining whether the detected change of the location of the eye gaze of the user is outside of a first predetermined range of distances from a predetermined location (In particular, method 900 is directed to the capture and display of a primary image using a primary imaging module, and to the capture and display of a magnified image of a region corresponding to the surgeon's gaze point using an auxiliary imaging module. FIG. 8B illustrates a predetermined eye tracking threshold region 935 displayed within a magnified region 930 according to some embodiments of the present disclosure [0195].).

Regarding claim 22,  Jarc in view of Krah teach the method of claim 21. Jarc teaches determining whether the location of the eye gaze of the user is outside of a second predetermined range of distances that is greater than the first predetermined range of distances; and delivering a notification in response to the location of the eye gaze of the user being outside of a second predetermined range of distances (For example, if the eye tracking system 200 detects abnormal and/or uncharacteristic eye movement behavior for the surgeon, a warning may be sent by the system 200 to the surgeon (e.g., via the display 816) requesting a recalibration process or the surgeon may be advised to halt the current working session [0202].).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jarc in view of Krah further in view of Cha (US 20130120535 A1)
Regarding claim 20,  Jarc in view of Krah teach the method of claim 18. Jarc teaches determining the location of the eye gaze of the user ([0229] At process 1104, the eye tracking system 200 of FIG. 2C tracks the surgeon's eye gaze as the surgeon's eyes scan across the primary image obtained at process 1102.); and 
transmitting a control signal to the patient image capture device (As shown in FIG. 10B, if the surgeon instructs the system 10 to capture multiple secondary images of his or her gaze points at different locations as he or she scans across the primary image, multiple images 1150-1154, 1160-1164, and 1170-1174 of regions of interest indicated by the gaze points can be processed and shown on the display 816. [0236]).
Jarc does not teach the following limitations, however, in an analogous art, Cha teaches achieving a first predetermined latency in capturing and transmitting visual content; 
achieving a second predetermined latency in processing the visual content (delay time+kt may be a predetermined time period, and the delay time may be time delayed by at least one selected from among camera capture delay, detection processing delay, or image driver frame rate delay. [0172]);
It would have been obvious for a person of ordinary skill in the art to take the teachings of Cha and apply them to Jarc in view of Krah. One would be motivated as such as accurately track the speed of the moving object.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Jarc in view of Kawashima et al. (US 20160037998 A1), hereinafter Kawashima.

Regarding claim 25, Jarc teaches the method of claim 15. Jarc does not teaches the determining a head pose, based on the identified location; calculating a translational velocity based on the determined head pose; mapping an x-coordinate from the calculated translational velocity to yield an in/out velocity; mapping a z-coordinate from the calculated translational velocity; calculating a YZ velocity of orientation based on the determined head pose; mapping the calculated YZ velocity to yield a pan angular velocity; extracting roll values from the determined head pose; mapping the extracted roll values to yield a roll angular velocity; and determining a pose of the patient image capture device, based on the in/out velocity, the pan angular velocity, and the roll angular velocity.
In an analogous art, Kawashima teaches the controller is further configured to: 
determining a head pose, based on the identified location (the matrix is used in coordinate transformation from the variation of the head part of the operator into position variation of the holding arm unit and the joint section [claim 2].); 
calculating a translational velocity based on the determined head pose (a computing unit for computing an angular velocity and a translation velocity from the movement detected by the sensor section [0010];); 
mapping an x-coordinate from the calculated translational velocity to yield an in/out velocity (the matrix is used in coordinate transformation from the variation of the head part of the operator into position variation of the holding arm unit and the joint section [0014].); 
mapping a z-coordinate from the calculated translational velocity, calculating an YZ velocity of orientation based on the determined head pose, and mapping the calculated YZ velocity to yield a pan angular velocity (a computing unit for computing an angular velocity and a translation velocity from the movement detected by the sensor section [0010];); 
extracting roll values from the determined head pose (Fig. 1); 
mapping the extracted roll values to yield a roll angular velocity (a three dimensional angular velocity vector detected by the sensor section [0030]); and 
determining a pose of the patient image capture device, based on the in/out velocity, the pan angular velocity, and the roll angular velocity (the image capturing section 25 is made movable in a direction corresponding to the rotation of the head part of the operator OP at the HMD 30 around the neck [0065].).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Kim and apply them to Jarc. One would be motivated as such as to account for a delay when processing the images.

Regarding claim 33, Jarc teaches the method of claim 28. Jarc does not teaches the determining a head pose, based on the identified location; calculating a translational velocity based on the determined head pose; mapping an x-coordinate from the calculated translational velocity to yield an in/out velocity; mapping a z-coordinate from the calculated translational velocity; calculating a YZ velocity of orientation based on the determined head pose; mapping the calculated YZ velocity to yield a pan angular velocity; extracting roll values from the determined head pose; mapping the extracted roll values to yield a roll angular velocity; and determining a pose of the patient image capture device, based on the in/out velocity, the pan angular velocity, and the roll angular velocity.
In an analogous art, Kawashima teaches the controller is further configured to: 
determining a head pose, based on the identified location (the matrix is used in coordinate transformation from the variation of the head part of the operator into position variation of the holding arm unit and the joint section [claim 2].); 
calculating a translational velocity based on the determined head pose (a computing unit for computing an angular velocity and a translation velocity from the movement detected by the sensor section [0010];); 
mapping an x-coordinate from the calculated translational velocity to yield an in/out velocity (the matrix is used in coordinate transformation from the variation of the head part of the operator into position variation of the holding arm unit and the joint section [0014].); 
mapping a z-coordinate from the calculated translational velocity, calculating an YZ velocity of orientation based on the determined head pose, and mapping the calculated YZ velocity to yield a pan angular velocity (a computing unit for computing an angular velocity and a translation velocity from the movement detected by the sensor section [0010];); 
extracting roll values from the determined head pose (Fig. 1); 
mapping the extracted roll values to yield a roll angular velocity (a three dimensional angular velocity vector detected by the sensor section [0030]); and 
determining a pose of the patient image capture device, based on the in/out velocity, the pan angular velocity, and the roll angular velocity (the image capturing section 25 is made movable in a direction corresponding to the rotation of the head part of the operator OP at the HMD 30 around the neck [0065].).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Kim and apply them to Jarc. One would be motivated as such as to account for a delay when processing the images.

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486